Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s amendment filed on 9/28/2021
Claims 4-6, 10-12 and 16-18 have been cancelled
Claims 1-3, 7-9, 13-15 and 20-30 have been submitted for examination
Claims 1-3, 7-9, 13-15 and 20-30 have been allowed
Allowable Subject Matter
1.	Claims 1-3, 7-9, 13-15 and 20-30 allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to a method for sequence determination, a device and a storage medium. The method for sequence determination includes: mapping a first bit sequence having a length of K bits to a specified position based on M index to obtain a second bit sequence; applying Polar encoding to the second bit sequence to obtain a Polar encoded bit sequence; and selecting T bits based on the Polar encoded bit sequence as a bit sequence to be transmitted, where K and T are both non-negative integers and K<T.
30 	
However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“A method for channel coding, comprising: mapping a first bit sequence having a length of K bits to a second bit sequence based on a first permutation pattern; applying Polar encoding to the second bit sequence to obtain a Polar encoded bit sequence; forming a first matrix based on the Polar encoded bit sequence, wherein a number of columns or a number of rows of the first matrix is a fixed value of 32 for any lengths of Polar encoded bit sequences; determining a second matrix by applying a second permutation pattern to the first matrix; selecting T bits based on the second matrix, and performing a transmission using the selected T bits, where K and T are both non-negative integers.
	Claims 2, 3, 19-22 depend from claim 1, are also allowable.
	Claims 7 and 13 are allowable for the same reasons as per Claim 1.
	Claims 8, 9 and 23-26 depend from claim 7, is also allowable.
	Claims 14, 15 and 27-30 depend from claim 13 are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112